Title: To James Madison from William Pinkney, 21 April 1812
From: Pinkney, William
To: Madison, James


Dear Sir.
Baltimore. 21st. April 1812.
I regret sincerely that my professional Engagements here are so pressing and importunate as to put out of my power to be where my Duty to you requires. I am sure, however, that you will make Allowances for me—especially when you are aware that I am not unmindful, though absent from the Seat of Government, of what I owe to the Strength and prosperity of your administration.
The particular purpose of this Letter is to recommend to your Consideration a Gentleman of this City who wishes the Office of District Attorney for Maryland, vacant, as I understand, by the recent Resignation of Mr. Thos. B. Dorsey.
Mr. Elias Glenn is a Republican Lawyer of very fair Character—much esteemed for his good Qualities, and respected for his application to Business and Knowledge in his profession. He has been five years a Member of the Senate of this State, and now stands well with his party and with the public at large. He had the best Recommendations to the Government upon the Resignation of Mr Stephen—but Mr. Dorsey’s Pretensions were at that Time preferred. At present, I believe, he has no Competitors who can be supposed to have superior Claims to the Appointment; And I have no Doubt that if he should receive it he will discharge the Duties of it with Fidelity & Ability. If occasion should require my assistance in the Business of the United States in the District or Circuit Courts here I shall very cheerfully give it to him; but he is perfectly competent to take Care of it himself. I have the Honour to be, with true Respect & Attachment Dear Sir your faithful & Ob. serv.
Wm. Pinkney
